DETAILED ACTION
Status of the Claims
Claims 19-38 are currently pending.   
Claim 38 has been withdrawn as being drawn to non-elected subject matter (see below).
Claims 19-37 are examined herein.
The present application is being examined under the pre-AIA  first to invent provisions. 
Please note that the new examiner of record is Jeremy Flinders.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, U.S. Application No. 60/643,191 filed 01/12/2005, WIPO Application No. PCT/US2006/000956 filed 01/12/2016, U.S. Application No. 11/813,849 filed 05/02/2008, and U.S. Application No. 13/016,576 filed 01/28/2011 all fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 19-37 of this application.  Specifically, these applications do not support the breadth of the instant claims, since they lack proper written description support for a protein and/or protein-mRNA cognate pair capable of binding human IgG.  U.S. provisional Application No. 61/256,823 filed 10/30/2009 does appear to have adequate written description support for the claimed invention.
Therefore 10/30/2009 is the date for the purposes of prior art concerning claims 19-37.

Response to Restriction Requirement
Applicant’s election without traverse of Group I (claims 19-37) in the reply filed on 12/07/2021 is acknowledged.
Claim 38 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 12/07/2021.
Upon further consideration, all requirements for election of species are withdrawn.

Information Disclosure Statement
	The Examiner notes that there is no IDS on record for the instant application.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 19-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 9-11, 13-14, and 17-19 of U.S. Patent No. 10/206,699 B2 (the ‘699 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘699 patent would either anticipate or render obvious the present claims.
For claims 19 and 29, the ‘699 patent claims first and second protein-mRNA cognate pairs each comprising an mRNA sequence linked to a protein by a stable aminoacyl tRNA analog (SATA), wherein the first protein is capable of binding an agent of interest and the second protein is capable of binding human IgG, where each of the SATA are modified with a puromycin moiety such that each of the SATA mimic an aminoacyl-Tyr tRNA (e.g. see claims 1, 10, and 17 of the ‘699 patent).
For claims 20 and 30, the ‘699 patent claims the above, further comprising a fused protein comprising said first protein linked with said second protein (e.g. see claims 1, 10, and 17 of the ‘699 patent).
For claims 21 and 31, the ‘699 patent claims the above, wherein a first portion of said fused protein is capable of interacting with said agent of interest and a second portion of said fused protein is capable of binding human IgG (e.g. see claims 1, 10, and 17 of the ‘699 patent).
For claims 22-23 and 33-34, the ‘699 patent claims the above, wherein said agent of interest targets one or more of the blood, blood vessels, nervous tissue, muscle tissue, and one or more ion channels or wherein said agent of interest induces muscle paralysis, or prevents blood clotting, or induces increased gastrointestinal water secretion (e.g. see claim 1 of the ‘699 patent).
For claims 24-27, 32, and 36-37, the ‘699 patent claims the above, wherein said second portion is a non-antibody protein, and is capable of binding to the CH1 domain of an antibody (e.g. see claims 2, 6-7, 11, 13-14, and 18 of the ‘699 patent).  
For claims 28 and 35, the ‘699 patent claims the above, wherein agent of interest is selected from the group consisting of animal toxins, insect toxins, plant toxins, algae- derived toxins, fungi-derived toxins, bacterial-derived toxins, biowarfare agents, and biopathway modulators (e.g. see claims 9 and 19 of the ‘699 patent).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639